217 F.2d 574
LONDON RECORDS, Inc.,v.Everett Lee DE GOLYER, Jr., H.C. Townsley and Southern Mercury, Inc.
No. 15133.
United States Court of Appeals Fifth Circuit.
Dec. 9, 1954.

Hubert Dee Johnson and Carlisle Blalock, Dallas, Tex., Carrington, Gowan, Johnson & Walker, Dallas, Tex., of counsel, for appellant.
Trevor Rees-Jones, Edwin Tobolowsky and Henry D. Schlinger, Dallas, Tex., for appellee.
Before HUTCHESON, Chief Jduge, RIVES, Circuit Judge, and DAWKINS, District Judge.
PER CURIAM.


1
This action was brought by the London Records, Inc. against its distributors, Southern Mercury, Inc., as principal obligor, and Everett Lee DeGolyer, Jr. and H. C. Townsley, as guarantors, for the alleged failure of defendant Southern Mercury, Inc., to pay certain indebtedness to the plaintiff, London Records, Inc.  Thereafter an involuntary petition in bankruptcy was instituted against Southern Mercury, Inc., and the district court entered an order on April 3, 1954, staying the proceeding in the instant action insofar as such proceeding was against defendant Southern Mercury, Inc.  Two days later, on April 5, 1954, the court concluded, 'That proceedings against defendants, Everett L. DeGolyer, Jr. and H. C. Townsley (should) be likewise stayed', and 'Ordered, Adjudged and Decreed that all proceedings in this cause be stayed until further orders of this Court.'  The Court further denied the motion of the plaintiff to vacate the order of April 5, 1954, staying all proceedings in the cause insofar as such order pertains to defendants DeGolyer and Townsley.  This appeal is attempted from said order of stay and from the order denying the motion to vacate said order.


2
The order of stay was neither a final order nor an order granting an interlocutory injunction, but was merely an interlocutory order which might be revoked at any time, and as such was not appealable.1  The order denying the motion to vacate said order of stay did not deprive the court of its power to revoke or vacate said order at any time and is no more appealable than is said order of stay.


3
The appeal is therefore dismissed.


4
Dismissed.



1
 United States v. Richardson, 5 Cir., 204 F.2d 552; International Nickel Co. Inc., v. Martin J. Barry, Inc., 4 Cir., 204 F.2d 583; Republic of China v. National City Bank of New York, 2 Cir., 194 F.2d 170; Cover v. Schwartz, 2 Cir., 112 F.2d 566